CRIST, Judge.
Movant appeals from the denial of his Rule 29.15 motion for untimely filing. We affirm.
Movant, who was sentenced prior to January 1, 1988, was required to file his Rule 29.15 motion on or before. June 30, 1988. Rule 29.15(m). Because movant’s motion was filed with the circuit clerk on July 1, 1988, its denial as untimely was proper, as the time limits of Rule 29.15 are reasonable and mandatory, and have been upheld as constitutional. Day v. State, 770 S.W.2d 692 (Mo. banc 1989). Movant’s motion was not filed when mailed, but when lodged in the office of the circuit clerk. See State v. Johnson, 522 S.W.2d 106, 110[4] (Mo.App.1975).
The judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.